MEMORANDUM***
Yohannes Mehari Gebremeskel, a native and citizen of Eritrea, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence and will uphold the decision unless the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the BIA’s and IJ’s decisions. Gebremeskel’s testimony was unresponsive, and lacked clarity and specificity. See Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir. 1999). Moreover, it was implausible that he heard for the first time in 2000 that Eritrea and Ethiopia were having a confrontation, when the two nations were at war since 1998. See id.
Because Gebremeskel faded to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003).
We decline to address Gebremeskel’s challenge under CAT because it was not properly argued in the opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.